Judgment modified (1) by striking therefrom the provision that plaintiffs recover against defendant Joseph Basson as president as and for attorneys’ services the sum of $12,500 and $491 stenographic services amounting in all to the sum of $12,991 and granting execution therefor; *862and (2) by providing in lieu thereof that plaintiffs’ attorneys have a lien on the judgment in favor of defendant Basson as president against defendant Harry Sherman in an amount to be fixed by the court as and for reasonable attorneys’ fees on the filing of a report by the Honorable James A. O’Gorman, official referee, to whom is referred all issues relating to the fair and reasonable value of the services of plaintiffs’ attorneys, the sum so fixed to be made collectible only from any fund that may be created by the said judgment against defendant Sherman, and (3) by providing a lien on the said judgment for the sum of $491 paid by plaintiffs to the stenographer for stenographic services; and as so modified affirmed. Cause remanded to the court at Special Term for proceedings in accordance with this modification, without costs. Appeal from interlocutory judgment dismissed. Present — O’Malley, Untermyer, Dore and Cohn, JJ.; O’Malley, J., concurs in so far as it is provided that the matter be remitted to fix the reasonable value of attorneys’ fees, but dissents and votes to affirm in other respects. Settle order on notice.